In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0644V
                                         UNPUBLISHED


    FAWNE ADAMS,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: April 14, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

      On May 7, 2018, Fawne Adams filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccination received
on September 21, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On December 23, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On April 13, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $108,102.90.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $108,102.90 (comprised of $107,500.00 for pain and suffering and
$602.90 for past unreimbursable out-of-pocket medical expenses) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

FAWNE ADAMS,                                  )
                                              )
                 Petitioner,                  )       No. 18-644V
                                              )       Chief Special Master
          v.                                  )       Brian H. Corcoran
                                              )       SPU
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                 Respondent.                  )
                                              )

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

          On May 7, 2018, Fawne Adams (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on December 18, 2019. Based on Respondent’s Rule

4(c) Report, on December 23, 2019, Chief Special Master Corcoran found petitioner entitled to

compensation for her right shoulder injuries related to SIRVA.

I.    Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$108,102.90. The award is comprised of $107,500.00 for pain and suffering, and $602.90 for

past unreimbursable out-of-pocket medical expenses. This represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $108,102.90, in the form of a check made payable to petitioner.
1
    Petitioner agrees.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                       s/Althea Walker Davis
                                                      ALTHEA WALKER DAVIS
                                                      Senior Trial Counsel
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Tel: (202) 616-0515

DATED: April 13, 2020




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2